           Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

     -v-                                      CASE NO: 5:17-CR-0365 (DNH)

SHACAREY JAMES,
                           Defendant.

______________________________________________________________________________




 MOTION FOR COMPASSIONATE RELEASE PURSUANT TO
              18 U.S.C. § 3582(C)(1)(A)




DATED: December 16, 2020                      Respectfully submitted,

                                              LISA A. PEEBLES
                                              Federal Public Defender

                                        By:   Courtenay K. McKeon, Esq.
                                              Assistant Federal Public Defender
                                              Bar Roll No. 515841
                                              Clinton Exchange, 3rd Floor
                                              4 Clinton Square
                                              Syracuse, New York 13202
                                              (315) 701-0080
           Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 2 of 7




                                          Preliminary Statement

         Shacarey James, an inmate at the Camp at FCI Danbury, is seven months pregnant. Her

pregnancy places her at increased risk for severe illness, including preterm labor, if she contracts

COVID-19. There are currently nearly 100 active cases of COVID-19 at FCI Danbury. The

facility’s failure to respond appropriately to the pandemic has required the intervention of the

federal courts in response to a class action lawsuit. In addition to the dangers of the pandemic,

Ms. James is not receiving adequate prenatal care. By this motion, Ms. James seeks immediate

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

    I.       FACTUAL BACKGROUND

         On July 30, 2020, Ms. James admitted violating the conditions of her supervised release

by (1) failing to report police contact with 72 hours of a domestic incident; and (2) testing

positive for marijuana. (Text Minute Entry July 30, 2020; Dkt. No. 53.) Her Guideline sentence

was three to nine months. The Court sentenced her to nine months of incarceration. (Dkt. No.

59.)

         Ms. James is seven months pregnant. (James Aff. ¶ 2.) She is incarcerated in the Camp at

FCI Danbury. Id. ¶ 1. She arrived there on September 8, 2020, when the COVID-19 pandemic

was already well under way. Id. The facility, however, was not taking steps to protect its

inmates. This was despite the fact that FCI Danbury has been identified since early in the

pandemic as a particularly dangerous facility. 1 COVID-19 has run rampant at FCI Danbury,

both in the Camp and the main prison facility. The BOP’s website states that there are currently

97 active cases of COVID-19 at the facility. See https://www.bop.gov/coronavirus/. FCI


1
  In his April 3 Memo to the Bureau of Prisons, Attorney General Barr singled out FCI Danbury and two other
institutions as being particularly impacted by COVID-19.



                                                       2
          Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 3 of 7




Danbury’s handling of the pandemic is the subject of a class action lawsuit that was resolved by

settlement. Martinez-Brooks v. Easter, No. 3:20-CV-0569 (MPS) (D. Conn). The District of

Connecticut has retained jurisdiction over the case to monitor enforcement of the settlement

agreement. (Id. at Dkt. No. 241.) That court has been required to intervene to force the facility’s

compliance with the agreement. (Id. at Dkt. No. 289.)

       Ms. James’s experiences at FCI Danbury demonstrate the facility’s failure to properly

respond to the pandemic. Although temperature checks were being done when Ms. James first

arrived at the Camp, the facility stopped doing them shortly thereafter and resumed again only in

December. Id. ¶ 5. Recently, a woman whose bed was three feet away from Ms. James’s was

very sick for several days with classic COVID symptoms including difficulty breathing, a high

fever, and a loud cough. Id. ¶ 7. The inmates in the unit complained to their counselors on

Monday, December 7, 2020, that the woman should be quarantined and tested. Id. The inmates

asked the counselors, at the very least, to move Ms. James away from the woman because of her

advanced pregnancy. Id. The counselors refused and said that it was Ms. James’s “hormones”

making her “anxious.” Id. On December 8, 2020, the woman tested positive for COVID-19 and

was removed from the unit. Id. However, no steps were taken to decontaminate the area. The

woman’s belongings were left in the unit. Id. Scraps of food remained in a tray in her room. Id.

Nothing was sanitized after she left. Id.

       Since arriving at FCI Danbury in September, Ms. James has been seen by a doctor only a

few times. (James Aff. ¶ 3.) The doctor has informed her that she will not receive an ultrasound

examination during her pregnancy. Id. When lawyers handling the class action lawsuit against

the facility complained about the lack of prenatal care Ms. James was receiving, the BOP’s

solution was to propose transporting Ms. James to a facility in Texas. Id. ¶¶ 10-11.



                                                 3
           Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 4 of 7




         Ms. James is very frightened about what may happen to her and her unborn child if she is

required to remain at FCI Danbury. (James Aff. ¶ 13.) She is even more frightened of what may

happen to her and unborn child if she is sent to Texas. Id. Being transferred to a place that far

away will mean being moved from facility to facility by many different vans, buses, and possibly

airplanes, each time getting exposed to more people who may carry the virus. Id. In addition,

being that far from her home in Syracuse would mean that her partner and two-year-old child

could not travel to be near her during labor and after the birth of her baby. Id. ¶ 12.

         Ms. James filed a request for compassionate release with the Warden of FCI Danbury in

early October. (James Aff. ¶ 9.) That request was denied. Id. She has, therefore, exhausted her

administrative remedies. If released, Ms. James would return to live with her partner and two-

year-old in Syracuse. Id. ¶ 14.

   II.      ARGUMENT

         A. Standard for Compassionate Release

         A court may grant compassionate release “after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it finds that—[] extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Currently, there are no applicable Sentencing Commission policy statements. The Second Circuit

recently held that “Application Note 1(D) [to U.S.S.G. § 1B1.13] does not apply to

compassionate release motions brought directly to the court by a defendant under the First Step

Act . . . .” United States v. Brooker, 976 F.3d 228 (2d Cir. 2020). Rather, “the First Step Act

freed district courts to exercise their discretion in determining what are extraordinary

circumstances.” Id. at *5. See also United States v. McCoy, No. 20-6821, 2020 WL 7050097 (4th



                                                  4
          Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 5 of 7




Cir. Dec. 2, 2020); United States v. Jones, 980 F.3d 1098 (6th Cir. 2020); United States v. Gunn,

980 F.3d 1178 (7th Cir. 2020). Here, as discussed below, extraordinary and compelling reasons

warrant compassionate release and the factors under § 3553(a) support release.

        B. Extraordinary and Compelling Reasons for Compassionate Release Exist in the
           Case Because of the COVID-19 Pandemic, Ms. James’s Pregnancy, the Lack of
           Appropriate Care at FCI Danbury, and the Danger that Transport to a
           Different Facility Presents.


        Extraordinary and compelling reasons for compassionate release exist in this case

because of the COVID-19 pandemic, Ms. James’s pregnancy, the lack of appropriate care at FCI

Danbury, and the danger that transport to a different facility presents. COVID-19 is rampant at

FCI Danbury, with 97 confirmed cases in the facility as of December 16, 2020. The facility has

not taken appropriate steps to curb the spread of the disease, despite having been identified early

in the pandemic as a hotspot of the virus. Testing is not consistent, appropriate sanitizing is not

taking place, and inmates with COVID-19 symptoms remain in close contact with other inmates.

Ms. James is particularly at risk in this situation because of her pregnancy. The Centers for

Disease Control and Prevention advise that “pregnant people are at an increased risk for severe

illness from COVID-19 compared to non-pregnant people. Additionally, pregnant people with

COVID-19 might be at increased risk for other adverse outcomes, such as preterm birth.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/pregnancy-

breastfeeding.html. In addition to the danger that Ms. James and her unborn child face from the

spread of the virus at the facility, they face additional risk because of the facility’s failure to

provide adequate prenatal care. Ms. James is not being seen regularly by a doctor. She has been

advised that she will never be able to undergo an ultrasound, which is a standard diagnostic tool

during pregnancy. The facility’s response to complaints from class action counsel has been to



                                                   5
         Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 6 of 7




propose moving Ms. James to a facility in Texas. Such a move would place Ms. James at even

higher risk due to the commonplace spread of the virus during transport. See, e.g.,

https://www.themarshallproject.org/2020/08/13/con-air-is-spreading-covid-19-all-over-the-

federal-prison-system. Further, moving Ms. James such a long distance would prevent her

partner and her two-year-old child from being near her during labor and after the birth of her

baby, because they live in Syracuse and are not able to travel thousands of miles. Accordingly,

extraordinary and compelling reasons support compassionate release for Ms. James.

       C. The 18 U.S.C. § 3553(a) Factors Weigh in Favor of Compassionate Release.

       As noted above, the Court must consider the factors under 18 U.S.C. § 3553(a) when

considering compassionate release. These factors include (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need for the sentence

imposed— (A) to reflect the seriousness of the offense, to promote respect for the law; and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner. Here, each of these factors support compassionate release.

       Regarding the nature and circumstances of the offense, Ms. James is incarcerated for

non-violent Grade C violations of the terms of her supervised release. The time that she has been

imprisoned reflects the seriousness of the offense, promotes respect for the law, provides just

punishment for the offense, and affords adequate deterrence to criminal conduct because Ms.

James has already served four and a half months in custody, which is a mid-Guideline sentence.

Those four and a half months of incarceration have been more punitive than such a sentence

would be under normal conditions due to FCI Danbury’s mishandling of the pandemic and



                                                 6
         Case 5:17-cr-00365-DNH Document 60 Filed 12/16/20 Page 7 of 7




failure to provide adequate prenatal care. The community would not be at risk if Ms. James were

released because she has no history of violence. Accordingly, the defense respectfully requests

that the Court grant Ms. James’s motion for compassionate release.

                                                 Conclusion

       Ms. James’s pregnancy places her at increased risk for severe illness, including preterm

labor, if she contracts COVID-19. There are currently nearly 100 active cases of COVID-19 at

FCI Danbury, where she is confined. The facility’s failure to respond appropriately to the

pandemic has required the intervention of the federal courts in response to a class action lawsuit.

In addition to the dangers of the pandemic, Ms. James is not receiving adequate prenatal care.

The defense thus respectfully requests that the Court grant Ms. James immediate compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A).



DATED: December 16, 2020                              LISA A. PEEBLES
                                                      FEDERAL PUBLIC DEFENDER
                                              By:     /s/ Courtenay K. McKeon, Esq.
                                                      Assistant Federal Public Defender
                                                      Bar Roll No. 515841
                                                      Clinton Exchange, 3rd Floor
                                                      4 Clinton Street
                                                      Syracuse, New York 13202
                                                      (315) 701-0080



To:    Tamara Thomas, AUSA (by ECF)
       Danbury class counsel (by email)
       Shacarey James (by mail)




                                                  7
